Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 17/022,871 filed on 6/23/21. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s) of record (see PTO-892) teaches A system comprising:
a first-stage up-sampler configured to interpolate a complex digital baseband input signal by a first-stage up-sampling factor M;
a digital-to-analog converter (DAC) response compensator coupled to an output of the first-stage up-sampler, the DAC response compensator configured to flatten a spectral region of an RF DAC sample-and-hold response based on a center frequency /ci that is normalized by a DAC sampling rate fs and on an interface rate /int of the complex digital baseband input signal. However does not specifically disclose in particular order a second-stage up-sampler coupled to an output of the DAC response compensator and configured to interpolate an output signal from the DAC response compensator by a second-stage up-sampling factor A//M;
a digital up-conversion mixer coupled to an output of the second-stage up-sampler and configured to convert an output signal from the second-stage up-sampler to the center frequency /ti; and
an RF sampling DAC coupled to an output of the digital up-conversion mixer and configured to convert an output of the digital up-conversion mixer or a signal based on the output of the digital up-conversion mixer into an analog signals;
wherein M and N are integers greater or equal to one.


As per claim 11 and 19, same reasons apply.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632